Citation Nr: 1543961	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

In June 2014, the Board remanded this matter for further development, to include a VA examination.  The requested development has been performed and complies with the directives of the Board remand.  As such, the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  No disease or chronic symptoms of a lumbar spine disorder, to include degenerative joint/disc disease of the lumbar spine, were manifested during service. 

2.  The Veteran did not continuously manifest symptoms of a lumbar spine disorder, to include degenerative joint/disc disease of the lumbar spine, in the years after service. 

3.  Degenerative joint disease of the lumbar spine was not manifested to a degree of ten percent within one year of service separation. 

4.  The Veteran's lumbar spine disorder, to degenerative joint/disc disease of the lumbar spine, is not caused by any in-service event or related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include degenerative joint/disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a July 2008 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  A VA examination was performed, which included an etiology opinion.  Moreover, the actions taken complied with the directives of the Board remand. 

As to the low back disorder, the Veteran was afforded a VA examination and an opinion was obtained as to the etiology of the current low back disorder and its relationship, if any, to his period of service.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria, along with rationale to support the requested opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary regarding the above issue. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments, and through testimony if so desired.  The Veteran at one point indicated that he desired a hearing.  However, in September 2015, he withdrew his request for a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Low Back

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back disorder, the Veteran has been found to have degenerative joint disease, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that his current lumbar spine disorder is related to injuries he sustained in service.  He has indicated that he has had continuous problems with his low back since service.

A review of the Veteran's service treatment records reveals that he was seen in March 1973, at which time he reported having sprained his back playing basketball.  The Veteran indicated that he had low back pain.  There was no radiation to the thigh area.  A diagnosis of back sprain was rendered.  There were no further complaints or findings of low back problems for the remainder of the Veteran's period of service.  At the time of the Veteran's November 1974 service separation examination, normal findings were reported for the spine and lower extremities.  In the summary of defects and diagnoses section of the report "none" was listed.  There were no complaints or findings of low back pain in the years immediately following service.  

In October 1997, the Veteran filed a claim for nonservice-connected pension.  In the report, he noted having fractured his pelvis and acetabulum in February 1996.  There was no indication of any injury related to service. 

Treatment records associated with the record reveal that the Veteran was involved in a two car accident in February 1996.  He reported complaints of hip and back pain at that time.  Diagnoses rendered at that time included multiple trauma with fractured pelvis and acetabulum.  

In a May 1997 report, prepared in conjunction with a claim for Social Security Disability benefits, the Veteran was noted to have been involved in an automobile accident in February 1996, where he was hospitalized for three days.  X-rays of his lumbar spine showed essentially complete collapse of the L4-L5 interspace with evidence of segmental instability.  There was what appeared to be bilateral pars defects.  Grade 1 to 2 spondylolisthesis of L4 over L5  was also present.  The examiner noted that the Veteran had significant problems with his lumbar spine.  

At the time of a November 1997 VA examination, conducted in connection with his claim for nonservice-connected pension, the Veteran reported that he sustained hip and spine injures as a result of a February 1996 automobile accident.  The Veteran indicated that he had had chronic pain since this accident.  The Veteran also reported that a physician in Georgia indicated that the Veteran had sustained vertebral damage related to the motor vehicle accident.  The Veteran noted having severe pain and weakness in his back.  Diagnoses of spondylosis of the lumbar spine with degenerative disk disease, L4-5; spondylolisthesis of L4 secondary to spondylosis; and incomplete healed fracture left acetabulum with post traumatic arthritis, were rendered.  

At the time of a February 2008 MRI of the lumbar spine, it was noted that the Veteran reported having had pain in the back and leg since 1973.  MRI results revealed degenerative disc disease at L4-5 and L5-S1; Grade 3 anterolisthesis of L4 on L5 with advanced degenerative disc; significant bilateral foraminal impingement at L4-5 greater on the right; and right foraminal disc extrusion at L4-5.  

The Veteran filed his claim for service connection for a low back disorder in April 2008.  

Treatment records dated subsequent to the Veteran's claim, in addition to containing the above diagnoses, also note the Veteran's reporting of chronic back pain since service.  

In a March 2010 statement, the primary care physician of the Georgia Home for Veterans indicated that the Veteran's current diagnoses of right disk extrusion at L4-5 with significant bilateral neural foraminal encroachment, wedge compression fracture at L1, degenerative disc disease at L4-5, and grade 1 spondylolisthesis.  This statement was submitted with regarding to claims for PTSD and individual unemployabiltiy.  and the physician indicated that this information was from the Nexus Pain Center of Houston County, as recommended by a physician of the Dublin VA.  It was stated that the listed diagnoses and symptoms were as likely as not to have resulted from injuries received while on active duty during the Vietnam era.  There is no indication in the statement that the physician reviewed any records of the Veteran, to include service treatment records or post-service treatment records.  There was no rationale provided for the opinion rendered.  

In a May 2010 statement, the Veteran's mother indicated that she remembered the Veteran reporting that he hurt his back in service on many occasions.  She noted that he had constantly complained about his back and other injuries.  

In conjunction with the June 2014 Board remand, the Veteran was afforded a VA examination in September 2014.  A diagnosis of lumbar spine degenerative disc disease with right lower extremity radiculopathy was rendered at that time.  The examiner indicated that the record was available and had been reviewed.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed inservice event, injury, or illness.  The examiner indicated that the condition during service was acute only, with normal back on discharge.  The examiner noted that the Veteran was in an automobile accident in February 1996, where he sustained a fractured pelvis with segmental instability.  The examiner stated that the evidence submitted was very clear that the claimed condition for back injury occurred after service and was therefore not subject to service connection.  The examiner concluded that a nexus had not been established.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a low back injury or lumbar spine disease in service.  The evidence shows that the Veteran had a complaint of low back pain in march 1973 and a diagnosis of low back sprain.  There was no further treatment from low back problems subsequent to March 1973, and the evidence does not show that he experienced chronic symptoms of low back disorder during service.  While the Veteran was seen with complaints of low back pain on one occasion, the symptoms were not indicated to be chronic in nature during service and were not of such frequency to be chronic, as evidenced by normal findings for the spine and lower extremities at the time of the November 1974 service separation examination which shows that no defects being reported at that time.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a lumbar spine disorder after service and that arthritis was not manifest to 10 percent degree within one year of service.  The Veteran has a currently diagnosed lumbar spine disability.  The first finding of degenerative joint/disc disease was not until 1996, in conjunction with the post-service automobile injury. 

The Veteran has reported that his back problems started in service and have continued since that time.  He is competent to report symptoms such as back pain, and to report that such pain has been unremitting since service; however, the Veteran's inconsistent statements when giving a history of onset of symptomatology on other occasions outweighs his more recent assertion of continuous post-service low back symptoms.  Weighing against the recent assertion that low back pain had been recurrent since service separation is a VA nonservice-connected pension claim in October 1997.  At the time of his initial application for pension in 1997, the Veteran reported having back problems related to an automobile accident in 1996.  He also reported having back problems as a result of the 1996 automobile accident at the time of a November 1997 VA examination performed in conjunction with his pension claim.  The Veteran did not report having any problems related to service at that time.  Had the Veteran in fact been experiencing low back symptomatology since service, it is reasonable to assume that he would have sought service connection for a low back disability as opposed to  nonservice-connected pension benefits.   See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

An additional factor that weighs against a finding of continuous symptoms since service, in addition to the other factors and evidence cited in this decision, is that the evidence shows no treatment for a post-service low back disorder prior to 1996.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  The Veteran has endorsed a long standing history of low back pain, including as far back as period of service; however, in addition to such reports, treatment records prepared prior to 2008 make no reference to reports of back pain since service, referencing only the 1996 automobile accident as the cause of the Veteran's back problems.  The Veteran also did not file a claim for a low back disorder until April 2008.  If the Veteran were having back problem since service, it is reasonable to assume he would have filed a claim for compensation years earlier.  All of these inconsistent reports reflect a post-service onset of the current symptomatology and resulting current diagnosis. 

The Board finds that the weight of the evidence demonstrates that the symptoms of low back disorder were not continuous since service, and did not manifest until years after service.  Because the evidence does not show that symptoms of a low back disorder were chronic in service or continuous since service separation, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) are not met.  Because arthritis did not manifest, including to a degree of 10 percent, within one year of service separation, the criteria for presumptive service connection for a chronic disease of arthritis at 38 C.F.R. § 3.309(a) and 3.307 are also not met. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine are not causally or etiologically related to his service.  Following service separation, the Veteran was not seen at a medical facility with complaints of back pain until 1996, at which time he reported having had had back pain as a result of the 1996 motor vehicle accident.    

While the primary care physician of the Georgia Veterans Home indicated that it was at least as likely as not that the Veteran's current back disorders were related to his period of Vietnam service, this was based upon a history provided by the veteran, with no notation that the physician was aware of the 1996 automobile accident nor reference to any inservice findings.   There is no indication in that statement that the physician reviewed any records of the Veteran.  In addition, there is no rationale provided for the opinion.  In contrast, the September 2014 VA examiner opined that the Veteran's current low back disorder was not related to his period of service.  The examiner provided an adequate rationale for the opinion.  The VA examiner's opinion, which was based on consideration of the accurate facts in this case, including symptoms and treatment and diagnosis during service, and non-continuous symptoms since service, as well as the Veteran's history and examination of the Veteran, is of greater probative value regarding etiology of the current back disorders.  The examiner's opinion is based on accurate factual assumptions consistent with those found by the Board in this decision based upon a weighing of the lay and medical evidence. 

The Board also finds the Veteran is not competent to provide an opinion as to the etiological basis of his current disorders of the low back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay statements are not competent in the present case, because the Veteran is not competent to state that the current low back disorder, to include degenerative joint/disc disease of the lumbar spine, was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In this case, an opinion of etiology requires knowledge of the complexities of the musculoskeletal system and the various causes of arthritis and disc disease and the Veteran as a lay person is not competent to provide an opinion as to diagnosis and etiology.  Likewise, the Veteran's mother is also not competent to render an opinion as to the etiology of the Veteran's current low back disorder and its relationship, if any to his period of service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a low back disorder, to include degenerative joint/disc disease.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


